Name: Commission Regulation (EEC) No 3689/90 of 19 December 1990 amending Regulation (EEC) No 598/86 on the application of the supplementary trade mechanism to imports into Spain of common wheat of breadmaking quality from the Community as constituted at 31 December 1985
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 357/26 Official Journal of the European Communities 20 . 12. 90 COMMISSION REGULATION (EEC) No 3689/90 of 19 December 1990 amending Regulation (EEC) No 598/86 on the application of the supplementary trade mechanism to imports into Spain of common wheat of breadmaking quality from the Community as constituted at 31 December 1985 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 4 of Regulation (EEC) No 598/86 is hereby replaced by the following : Article 4 The indicative import ceiling for breadmaking common wheat for 1991 shall be 352 000 tonnes.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1991 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 (1 ) thereof, Whereas Article 81 ( 1 ) of the Act of Accession makes Spanish imports of breadmaking common wheat subject to the abovementioned mechanism ; Whereas from 1 January 1990 only an indicative import ceiling is fixed ; whereas the indicative ceiling for imports into Spain of breadmaking common wheat must gradually increase ; whereas that effect may be attained by fixing the indicative celling for 1991 at the level applicable for 1990, plus 15 % ; whereas Regulation (EEC) No 598/86 (3), as last amended by Regulation (EEC) No 108/90 (4), should therefore be amended accordingly ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p. 106 . 0 OJ No L 293, 27. 10 . 1988, p. 7. (3) OJ No L 58, 1 . 3 . 1986, p. 16. 4) OJ No L 13, 17 . 1 . 1990, p. 14.